Citation Nr: 1623583	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-45 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the reduction of the evaluation for lumbar disk herniation from a 100 percent evaluation to a 20 percent evaluation effective from May 1, 2010 was proper.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from October 1975 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

This matter was before the Board in April 2013, when the Board found that the rating reduction of the back was proper.  The Veteran appealed the Board's determination that the reduction was proper to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In an April 2014 order, the Court vacated the Board's decision and remanded the issue pursuant to a Joint Motion for Partial Remand.  In October 2014, the Board remanded the issue for further development. 


FINDINGS OF FACT

At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work sufficient to warrant the reduction of the lumbar disk herniation 100 percent rating to a 20 percent rating.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for lumbar disk herniation have been met for the period from May 1, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.71, Diagnostic Code (DC) 5243 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

An October 2006 RO rating decision granted a 100 percent evaluation for lumbar disk herniation effective from. May11, 2006.  In the February 2010 rating action on appeal, the RO reduced the Veteran's 100 percent evaluation to 20 percent effective from May 1, 2010.

The October 2006 rating decision, which granted a 100 percent evaluation, was based, in part, on the report a July 2006 VA examination through QTC Medical Services (QTC).  The report reflects that the Veteran reported incapacitating episodes as often as 1 time a month, which last for 17 days.  He reported five incapacitating episodes in the last year for a total of 90 days. He stated that bed rest was recommended by Dr. L. and Dr. D.  With regard to incapacitating episodes, the Board notes that an August 2006 memorandum from the Veteran's employer was associated with the claims file.  It reflects that the Veteran had been working at the facility for 1 1/2 years and had missed 2-3 months due to his back.  The accompanying documentation, which noted the days absent from work, noted 36 days of annual leave and 29 days of sick leave taken from January 1, 2005 (for a total of 65 days) through September 30, 2006. 

The July 2006 QTC examiner found that the Veteran had evidence of radiating pain on movement. Muscle spasm was present.  There was tenderness on examination. There was also positive straight leg raising test bilaterally.  There was no ankylosis of the spine.  Flexion was 30 degrees with pain at 30 degrees.  The Veteran had 0 degrees of extension.  Rotation and lateral flexion were each 20 degrees bilaterally. Range of motion was limited by an additional 20 degrees after repetitive use by pain, fatigue, weakness, lack of endurance, and/or incoordination.  
A June 19, 2006 private clinical record reflects that the Veteran was seen for a follow up of his back.  The examiner found that the Veteran had an exacerbation of his chronic low back pain.  The examiner wrote an "off work note from June 14, 2006 to June 28, 2006, returning to work on June 29, 2006.

Correspondence from the U.S. Office of Personnel Management, dated in April 2008, shows that a review of records reflects that the Veteran is disabled for his position as a Material Handler due to right lateral disc protrusion L4-S1/Foraminal Stenosis. 

The February 2010 rating decision which reduced the Veteran's evaluation from 100 percent to 20 percent was based on a June 2009 QTC examination report.

The June 2009 QTC examination report reflects that the Veteran reported that he takes morphine tablets (50 mg. twice a day) to relieve the pain.  It was noted that he now uses a cane for ambulation, and reported constant pain which was a 6-7 on a scale of 1 to10.  Upon examination in June 2009, the Veteran's gait was abnormal, with him favoring the right leg, and his posture was stooped.  His flexion was to 52 degrees, extension to 18 degrees, lateral bending 22 degrees bilaterally, and rotation to 20 degrees bilaterally.  The examiner noted that there was no pain on range of motion of the thoracolumbar spine initially.  After repetitive use, there was fatigue, pain, weakness, and lack of endurance.  

The provisions of 38 C.F.R. § 3.343 establish that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all of the facts of record, and consideration must be given particularly to whether the Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and if the latter, reduction from total disability ratings will not be considered pending re-examination after a period of employment (3 to 6 months).

A January 2011 QTC examination report reflects that the Veteran's gait was unsteady due to low back pain. It was noted that for ambulation, he requires a walker. Upon clinical examination, he had flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left rotation to 10 degrees. Repetitive range of motion was possible and there was no additional degree of limitation.  The examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner stated that the Veteran's daily activities are moderately affected by his condition. The report further reflects that the Veteran stated that his condition, in the past 12 months, had not resulted in any incapacitation. 

The January 2011 QTC examiner stated that the Veteran's usual occupation is moderately affected by his conditions and his daily activities are moderately affected by his conditions.  The Veteran reported that at times, his wife assists him getting dressed or bathing.  The Veteran also reported that his lower back pain is severe and is relieved by rest and medication.  It was noted that he had been treated with Vicodin, Flexeril, epidurals, and physical therapy.  The Veteran stated that he can function with medication.  

A December 2014 VA examination report reflects that the Veteran had forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  There was evidence of pain with weightbearing and localized tenderness or pain on palpation.  It was noted that the Veteran uses a cane for walking.  In a January 2015 addendum, the examiner stated that the etiology of the Veteran's back condition improvement since 2006 is "likely multifactorial and cannot be selected from multiple potential causes."  In essence, the examiner could not state that the Veteran's back condition improvement was under the ordinary conditions of life (i.e. while working or actively seeking work) or whether the symptoms were brought under control by prolonged rest, or generally following a regiment which preludes work.  

Clinical records reflect that the Veteran has sought treatment for back pain and has a narcotic prescription.  Records also reflect that the Veteran states that during a flare -up (which occurs twice a year), he cannot complete basic activities of daily living such as using the commode.  He also reported chronic spams, a pulling feeling when bending over, and chronically taking oxycodone for pain (e.g. see 2014 and 2015 VA clinical records.) 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 100 percent disability rating for the Veteran's lumbar disk herniation to 20 percent was improper because it was not supported by competent credible evidence that his improvement was under the ordinary conditions of life; thus, the 100 percent disability rating is hereby restored.


ORDER

The reduction of the evaluation for lumbar disk herniation from a 100 percent evaluation to a 20 percent evaluation effective from May 1, 2010 was not proper.  Effective May 1, 2010, the 100 percent rating is restored. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


